SECOND AMENDMENT TO MASTER REPURCHASE AGREEMENT

THIS SECOND AMENDMENT TO MASTER REPURCHASE AGREEMENT (this “Amendment”), dated
as of October 11, 2013 (the “Effective Date”), is made by and among CITIBANK,
N.A. (together with its successors and/or assigns, “Buyer”), RAIT CMBS CONDUIT
I, LLC, a Delaware limited liability company (“Seller”) and, for the purpose of
acknowledging and agreeing to the provision set forth in Section 3 hereof, RAIT
FINANCIAL TRUST., a Maryland real estate investment trust (“Guarantor”).

W I T N E S S E T H:

WHEREAS, Seller and Buyer have entered into that certain Master Repurchase
Agreement, dated as of October 27, 2011, as amended by that certain First
Amendment to Master Repurchase Agreement and Other Transaction Documents, dated
as of June 30, 2013 (as the same may be further amended, supplemented, extended,
restated, replaced or otherwise modified from time to time, the “Repurchase
Agreement”);

WHEREAS, all capitalized terms used herein and not otherwise defined shall have
the respective meanings set forth in the Repurchase Agreement;

WHEREAS, Seller and Buyer desire to modify certain terms and provisions of the
Repurchase Agreement as set forth herein.

NOW, THEREFORE, in consideration of ten dollars ($10) and for other good and
valuable consideration, the receipt and legal sufficiency of which are hereby
acknowledged, Seller and Buyer covenant and agree as follows as of the Effective
Date, and Guarantor acknowledges and agrees as to the provision set forth in
Section 3 as of the Effective Date:

1. Modification of Repurchase Agreement. The Repurchase Agreement is hereby
modified as of the Effective Date as follows:

(a) The definition of “Facility Expiration Date” in Section 2 of the Repurchase
Agreement is hereby deleted in its entirety and replaced with the following:

“Facility Expiration Date” shall mean October 27, 2015.

2. Seller’s Representations. Seller has taken all necessary action to authorize
the execution, delivery and performance of this Amendment. This Amendment has
been duly executed and delivered by or on behalf of Seller and constitutes the
legal, valid and binding obligation of Seller enforceable against Seller in
accordance with its terms subject to bankruptcy, insolvency, and other
limitations on creditors’ rights generally and to equitable principles. No Event
of Default has occurred and is continuing, and no Event of Default will occur as
a result of the execution, delivery and performance by Seller of this Amendment.
Any consent, approval, authorization, order, registration or qualification of or
with any Governmental Authority required for the execution, delivery and
performance by Seller of this Amendment has been obtained and is in full force
and effect (other than consents, approvals, authorizations, orders,
registrations or qualifications that if not obtained, are not reasonably likely
to have a Material Adverse Effect).

3. Reaffirmation of Guaranty. Guarantor has executed this Amendment for the
purpose of acknowledging and agreeing that, notwithstanding the execution and
delivery of this Amendment and the amendment of the Repurchase Agreement
hereunder, all of Guarantor’s obligations under the Guaranty remain in full
force and effect and the same are hereby irrevocably and unconditionally
ratified and confirmed by Guarantor in all respects.

4. Conditions Precedent. This Amendment and its provision shall become effective
on the first date on which all of the following conditions precedent are
satisfied: (i) execution and delivery of this Amendment by a duly authorized
officer of each of Seller, Buyer and Guarantor and (ii) payment by Seller to
Buyer of the amount contemplated in that certain Fee Letter (Second Amendment),
dated as of the date hereof, by and between Seller and Buyer.

5. Agreement Regarding Expenses. Seller agrees to pay Buyer’s reasonable out of
pocket expenses (including reasonable legal fees) incurred in connection with
the preparation and negotiation of this Amendment promptly (and after Buyer or
Buyer’s counsel gives Seller an invoice for such expenses).

6. Full Force and Effect. Except as expressly modified hereby, all of the terms,
covenants and conditions of the Repurchase Agreement and the other Transaction
Documents remain unmodified and in full force and effect and are hereby ratified
and confirmed by Seller. Any inconsistency between this Amendment and the
Repurchase Agreement (as it existed before this Amendment) shall be resolved in
favor of this Amendment, whether or not this Amendment specifically modifies the
particular provision(s) in the Repurchase Agreement inconsistent with this
Amendment. All references to the “Agreement” in the Repurchase Agreement or to
the “Repurchase Agreement” in any of the other Transaction Documents shall mean
and refer to the Repurchase Agreement as modified and amended hereby.

7. No Waiver. The execution, delivery and effectiveness of this Amendment shall
not operate as a waiver of any right, power or remedy of the Buyer under the
Repurchase Agreement, the Guaranty, any of the other Transaction Documents or
any other document, instrument or agreement executed and/or delivered in
connection therewith.

8. Headings. Each of the captions contained in this Amendment are for the
convenience of reference only and shall not define or limit the provisions
hereof.

9. Counterparts. This Amendment may be executed in any number of counterparts,
and all such counterparts shall together constitute the same agreement.
Signatures delivered by email (in PDF format) shall be considered binding with
the same force and effect as original signatures

10. Governing Law. This Amendment shall be governed in accordance with the terms
and provisions of Section 20 of the Repurchase Agreement.

[No Further Text on this Page; Signature Pages Follow]

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their duly authorized representatives as of the day and year first above
written and effective as of the Effective Date.

SELLER:

RAIT CMBS CONDUIT I, LLC
a Delaware limited liability company



      By: RAIT Funding, LLC, a Delaware limited liability company, its sole
Member



      By: Taberna Realty Finance Trust, a Maryland real estate investment trust,
its sole Member

By: /s/ Kenneth R. Frappier



    Name: Kenneth R. Frappier
Title: Executive Vice President

GUARANTOR:

RAIT FINANCIAL TRUST
a Maryland real estate investment trust

By: /s/ Kenneth R. Frappier
Name: Kenneth R. Frappier
Title: Executive Vice President


[Signatures Continued on Next Page]

1

BUYER:

CITIBANK, N.A.

By: /s/ Richard B. Schlenger
Name: Richard B. Schlenger
Title: Authorized Signatory


2